DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3 and 5-14 in the reply filed on 18 November 2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the width of the evacuation channel" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  Both claim 14 and claim 1, the claim from which claim 14 depends, do not recite “a width of the evacuation channel” which would give the limitation in question proper antecedent a width of the evacuation channel” which would give proper antecedent basis to the claim and will be examined on the merits as such.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2016/0083072 (hereinafter “Koreis”), and further in view of United States Patent Application Publication No. US 2002/0146540 (hereinafter “Johnston”).Regarding claims 1 and 6 	Koreis teaches an aircraft cabin subfloor construction (floor structure) having flow 12 top surface 18 functions as the carpet surface in an aircraft cabin (paragraph [0025]), which corresponds to a carpet impermeable to air.  Koreis teaches the carpet floor mat 12 has a carpet top surface 18 and a carpet bottom face 22 (Figure 3 and paragraph [0025]).   	As noted above, Koreis teaches the carpet floor mat 12 is used as a floor mat (paragraph [0025]).  Koreis does not explicitly teach the carpet floor mat 12 is rigid.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the mat of Koreis with a rigid material to aid in the weight supporting reinforcement of the aircraft cabin floor construction. 	Koreis teaches a double sided adhesive layer 62 (having an adhesive top face and an adhesive bottom face), where the adhesive top face adheres to the carpet bottom face 22 (paragraph [0026]).  Koreis teaches alternative patterns of adhesive 66 could be applied between the air impermeable mat bottom surface 22 and the first face sheet top surface 26 (paragraph [0026]).  Koreis also teaches the adhesive 26 is applied onto a first rigid sheet 24 which has a plurality of perforations (through holes) 32 (paragraph [0024]).  Koreis does not explicitly teach the adhesive layer comprises a plurality of through holes.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the pattern of the adhesive 66 to conform to the surface of the first face sheet top surface 26, which would permit the desired flow paths through the perforations, while increasing the contact surface area between the first rigid sheet 24 and the adhesive to maximize the adhesive 24 and the double sided adhesive layer 62. 	Koreis teaches the aircraft cabin subfloor (floor panel) 14 is formed with the first rigid sheet 24, an open cell core panel 34, and a second rigid sheet 44 (paragraphs [0021] – [0024]), where the subfloor has a panel top face 26 and a panel bottom face (bottom face of the second rigid sheet 44) (Figure 3 and paragraph [0025]).  Koreis teaches the adhesive 62 bottom face adhering to the panel top face 26 (Figure 3 and paragraph [0026]). 	Koreis does not explicitly teach the subfloor (floor panel) 14 is impermeable to air, and the carpet bottom face 22 includes grooves and comprises on its periphery at least one air evacuation channel, where the evacuation channel is arranged over an entirety of the periphery of the carpet. 	Johnston teaches a fluid control film having one of its surfaces defined by microstructured features including a plurality of channels (grooves) defined by spaced apart ridges.  The microstructured film is able to acquire and control the directional transport of fluids for subsequent removal therefrom (abstract and paragraph [0047]).  Johnston teaches the transport of fluids or moving means is performed by a pressure gradient/differential introduced into the channel structure, which may be introduced by the pressurization of an aircraft (paragraphs [0014], [0098] and [0099]).  Johnston teaches the film has application in laminate floor assemblies for aircrafts (paragraphs [0047], [0048], [0099] and [0129]).  Johnston teaches the film is applied to a flooring substrate (floor panel) 172 and the channels 178 include apertures through which fluid is removed via conduits 180 (paragraph [0131] and Figure 8b) using an air stream (paragraph [0018]).  Due to the fact the apertures 178 and conduits 180 are used to 175 on the periphery of the film, where the air evacuation channels are arranged over an entirety of the periphery of the carpet.  It would have been obvious to one having ordinary skill in the art at the time of the invention to add channels 175 around the entire periphery of the film (to form air evacuation channels) to impart the fluid removal function that the channels and apertures perform, as taught by Johnston, to all the peripheral edges of the film, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Please see MPEP § 2144.04(VI)(B). 	Koreis and Johnston are analogous inventions in the field of aerospace flooring assemblies.  It would have been obvious to one skilled in the art at the time of the invention to modify the bottom surface of the carpet floor mat 12, and the subfloor 14 of Koreis with the channels and apertures, and the flooring substrate, respectfully, of Johnston to yield an aircraft flooring structure which is capable of transporting an air stream by an applied pressure differential which also removes unwanted fluid, such as moisture containing air, from the flooring assembly.Regarding claim 2 	In addition, Johnston teaches the apertures 178 present in the channels 175 are 180 to permit the removal of the fluid being transported (paragraph [0131]), which corresponds to said at least one evacuation channel being linked to at least one evacuation pipe.Regarding claim 3 	The use of product-by-process limitations has been noted in claim 3, for example, "the grooves are incorporated directly in the carpet during the manufacturing thereof".  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, "although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product", In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). Please see MPEP §2113.Regarding claim 5 	In addition, Johnston illustrates embodiments where the channels (grooves) 30’, 139 are toothed (Figures 2b and 2i).Regarding claim 734 and peaks 36 (which form the grooves 30) may extend entirely from one edge of the layer 22 to another; and the channels (grooves) 30 that are defined between peaks 36 may extend entirely from one edge to another edge of the layer 22 (paragraph [0077] and Figure 2a), which corresponds to grooves being distributed over an entirety of a width of the carpet, and a length of each groove being equal to a corresponding length of the carpet.Regarding claims 8 and 9 	In addition, Johnston teaches if the depth (height) of the channels (grooves) (the height of the peaks or tops above the lowermost channel notch), "d", are unduly deep, the overall thickness of the fluid control film will be unnecessarily high and the film may tend to be stiffer than is desired (paragraph [0084]).  Johnston does not explicitly teach a depth (height) of each channel (groove) is either: (1) between 20% and 30% of a height of the carpet; or (2) about 25% of the height of the carpet.  However, it would have been obvious to a person having ordinary skill in the art to determine an appropriate depth (height) of the channels (grooves) relative to the thickness of the film using nothing more than routine experimentation in order to prevent the overall thickness of the fluid control film from being unnecessarily high.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).  Regarding claims 10-14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783